March 27, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                    LADONDRELL MONTGOMERY, Appellant

NO. 14-11-01007-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 16, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.